ATTACHMENT TO NOTICE OF ALLOWABILITY
Drawings
The drawings were received on 01/15/2021.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 2-22 are allowed.
With respect to Claim 3, the prior art of record teaches many of the elements of the claimed invention, including a stationary intraoral tomosynthesis system for three-dimensional (3D) imaging of an object the system comprising: a spatially distributed x-ray source array comprising one or more focal spots: a multiple degree-of-freedom device (DOF), which is attached to the spatially distributed x-ray source array at a first end of an articulating arm, the first end of the articulating arm being located closest to the object: a control unit comprising a power supply and control electronics configured to control the spatially distributed x-ray source array, wherein the control unit is attachable to a second end of the articulating arm, wherein the control unit is connected to the spatially distributed x-ray source array via electrical cables through an inside of or along the articulating arm, and wherein the control unit is mountable to a wall or a surface: an intraoral detector configured to record one or more x-ray projection images, wherein each of the one or more x-ray projection images is generated by x-ray radiation emitted from a corresponding focal spot of the one or more focal spots of the spatially distributed x-ray source array: a collimator disposed between the spatially distributed x-ray source array and the object, wherein the collimator is coupleable to the intraoral detector by a detector holder, the collimator being configured to confine x-ray radiation emitted from the one or more focal spots of the spatially distributed x-ray source array to a common area defined by the intraoral detector; wherein the system is configured to perform tomosynthesis reconstruction to generate one or more 3D images using the one or more x-ray projection images using a computing platform; and wherein the collimator comprises: an aiming cone; a first collimator plate disposed at a first end of the aiming cone in proximity to the spatially distributed x-ray source array, wherein the first collimator plate comprises one or more apertures, which are each configured to collimate the x-ray radiation emitted from the corresponding focal spot of the one or more focal spots of the spatially distributed x-ray source array.
However, the prior art of record fails to teach or fairly suggest the apparatus further comprising a second collimator plate disposed at a second end of the aiming cone in proximity to the intraoral detector, wherein the second collimator plate comprises a common aperture configured for all of the one or more focal spots, and wherein the first and second collimator plates are configured such that the x-ray radiation for each of the one or more focal spots is configured to be collimated to a substantially common area on a surface of the intraoral detector without any mechanical motion of the spatially distributed x-ray source, the intraoral detector, or the first and/or second collimator plates, in the manner as required by Claim 3.
With respect to Claim 13, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent Claim 1, and further comprising an x-ray detector holder configured to couple to the intraoral detector at an end of the x-ray detector holder, wherein the intraoral detector is mounted at the end of the x-ray detector holder and is configured to be placed inside a mouth of the patient.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said collimator is further configured to couple to another end of the x-ray detector holder, such that said another end of the x-ray detector holder is coupled to an exit window of the collimator, in the manner as required by Claim 13.
With respect to Claim 16, the prior art of record teaches many of the elements of the claimed invention, including a method for three-dimensional (3D) imaging using a stationary intraoral tomosynthesis system, the method comprising: positioning a spatially distributed x-ray source array of the stationary intraoral tomosynthesis system outside a mouth of a patient, wherein the spatially distributed x-ray source array comprises one or more focal spots; positioning an x-ray detector inside the mouth of the patient using an x-ray detector holder configured for at least one imaging protocol; providing a first collimator plate on a first end of a collimator and a second collimator plate on a second end of the collimator; acquiring one or more x-ray projection images of the mouth of the patient from one or more viewing angles by sequentially activating each of the one or more focal spots for a pre-set radiation dose and x-ray energy, wherein the one or more x-ray projection images are two-dimensional (2D); transferring the one or more x-ray projection images to a computing platform; reconstructing, from the one or more x-ray projection images, one or more 3D tomosynthesis images using one or more iterative reconstruction algorithms; and, processing the one or more 3D tomosynthesis images and displaying the one or more 3D tomosynthesis images on one or more monitors, which are electrically connected to the computing platform.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the x-ray detector holder comprises a plurality of magnets disposed on a first end of the x-ray detector holder, the first end of which is located outside the mouth of the patient, wherein the second collimator plate is selected so as to correspond to one or more aspects of the x-ray detector holder for the at least one imaging protocol, further comprising coupling the spatially distributed x-ray source array and the collimator to the x-ray detector holder via the second collimator plate by coupling the second collimator plate onto the second end of the collimator and the first end of the x-ray detector holder, in the manner as required by Claim 16.
With respect to Claim 21, the prior art of record teaches many of the elements of the claimed invention, including a non-transitory computer readable medium comprising computer executable instructions that, when executed by a processor of a computer, control the computer to perform a method, the method comprising: positioning a spatially distributed x-ray source array of the stationary intraoral tomosynthesis system outside a mouth of a patient, wherein the spatially distributed x-ray source array comprises one or more focal spots; positioning an x-ray detector inside the mouth of the patient using an x-ray detector holder configured for at least one imaging protocol,; providing a first collimator plate on a first end of a collimator and a second collimator plate on a second end of the collimator; acquiring one or more x-ray projection images of the mouth of the patient from one or more viewing angles by sequentially activating each of the one or more focal spots for a pre-set radiation dose and x-ray energy, wherein the one or more x-ray projection images are two-dimensional (2D); transferring the one or more x-ray projection images to a computing platform; reconstructing, from the one or more x-ray projection images, one or more 3D tomosynthesis images using one or more iterative reconstruction algorithms; and, processing the one or more 3D tomosynthesis images and displaying the one or more 3D tomosynthesis images on one or more monitors, which are electrically connected to the computing platform.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the x-ray detector holder comprises a plurality of magnets disposed on a first end of the x-ray detector holder, the first end of which is located outside the mouth of the patient, wherein the second collimator plate is selected so as to correspond to one or more aspects of the x-ray detector holder for the at least one imaging protocol, and coupling the spatially distributed x-ray source array and the collimator to the x-ray detector holder via the second collimator plate by coupling the second collimator plate onto the second end of the collimator and the first end of the x-ray detector holder, in the manner as required by Claim 21.
Claims 2, 4-15, 17-20 and 22 are allowed by virtue of their dependency.
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 01/15/2021, with respect to objections to the drawings and claims, and prior art rejections of the claims, have been fully considered and are persuasive.  The objections to the drawings and claims, and prior art rejections of the claims, have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/06/2021